Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00715-CV

                           TK HANKS LP and Paloma Capital LLC,
                                     Appellants

                                               v.

                             ENERFIN FIELD SERVICES LLC,
                                       Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-07-00120-CVL
                           Honorable Stella Saxon, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the parties’ joint motion
to dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against the parties who incurred them. See TEX. R. APP. P. 42.1(d).

       SIGNED March 11, 2015.


                                                _____________________________
                                                Karen Angelini, Justice